DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed November 19, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orlowski et al. (US 2008/0119588) in view of Takatsuka et al. (US 6,497,858).  The rejection is maintained in regard to claim 19 and withdrawn in regards to claims 1-18 and 20.
Orlowski et al. disclose desensitizing and fluoridizing dental varnishes. The dental varnishes comprise hydrogenated wood rosin dissolved in a C2-C4 alcohol, hydrocarbon or mixtures thereof. The rosins are partially or fully neutralized. The rosins are neutralized and therefore it can be concluded that they were first neutralized with a 
Orlowski et al. differ from the instant claims insofar as it does not disclose the compositions comprising the neutralized rosin were acidified. 
Takatsuka et al. disclose method of remineralizing teeth with a composition comprising a fluoride (Abstract). The compositions are formulated to a pH ranging from 3 to 6.5. Unexpectedly remineralization is improved (paragraph 2, lines 23-25). Acids used to adjust the pH include citric acid, malic acid and phosphoric acid (col. 3, lines 31-41). The compositions may be formulated in to gels or varnishes and delivered with a syringe (col. 3, lines 57-59). Varnishes include rosins.   
It would have been obvious to one of ordinary skill in the art to have made the compositions a pH below 5 in a method of making the dental varnishes of Orlowski because this is a suitable pH for dental varnishes and a suitable pH for promoting remineralization of the teeth. 
In regard to claims 10-11, the compositions comprise a rosin that has been neutralized and therefore one would reasonably conclude that the compositions would be stable for at least 3 and 6 months so as to remain translucent and not forming solids that plug a 30 gauge syringe brush applicator tip. 

Response to Arguments
The Examiner submits that Orlowski discloses that a citric acid may be used in the compositions. The citric acid would decrease the pH of the original composition when it is used as a flavoring. Takatsuka discloses why it is beneficial to reduce the pH of a dental varnish, which to increase remineralization. This would be motivation lower the pH of varnishes comprising rosin and fluoride regardless of the type of rosin used. In regard to instant claim 19, it does not require that the pH of the composition be lower than that of the acidic resin. One would reasonably expect that when citric acid is added to the compositions as a flavor that it would lower the pH of the composition. Therefore the rejection meets the limitations of the instant claims. 

Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 is rejected.
Claims 1-18 are allowed.
Claim 20 is objected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612